Mobley, Justice.
The overruling of a demurrer, interposed by a defendant to a petition seeking to recover damages for a breach of warranty of title contained in a deed conveying land, does not present a case respecting title to land, so as to vest jurisdiction in the Supreme Court of a bill of exceptions assigning error on such ruling; nor does the case otherwise come within the jurisdiction of this court, and, accordingly, it must be transferred to the Court of Appeals. Code (Ann.) §§ 2-3704, 2-3708; Colley v. Atlanta & West Point R. Co., 156 Ga. 43 (118 S. E. 712); Stewart v. Board of Commissioners of Echols County, 192 Ga. 139 (1) (14 S. E. 2d 728); Lewis v. Fry, 193 Ga. 842 (22 S. E. 2d 817); Halliburton v. Collier, 201 Ga. 340 (39 S. E. 2d 698); Johnson v. Woodward Lumber Co., 202 Ga. 288 (42 S. E. 2d 639); Edenfield v. Lanier, 203 Ga. 348 (46 S. E. 2d 582); Ledford v. Hill, 206 Ga. 304 (57 S. E. 2d 77); Jarrard v. Wildes, 209 Ga. 282 (71 S. E. 2d 549); Complete Auto Transit v. Thompson, 210 Ga. 182 (78 S. E. 2d 520); Housing Authority of City of Calhoun v. Spink, 210 Ga. 718 (82 S. E. 2d 502).

Transferred to the Court of Appeals.


All the Justices concur, except Wyatt, P. J., absent on account of illness.

Moreton Rolleston, Jr., for plaintiff in error.
Augustine Sams, Sams, Wotton & Sams, contra.